HURLEY, Judge,
dissenting.
The trial court ruled that the defendant lacked standing to contest the search of a trailer in which he had resided, on a periodic basis, for over two months. This ruling, in my view, was clearly erroneous. See DeLaPaz v. State, 453 So.2d 445 (Fla. 4th DCA 1984); Walker v. State, 433 So.2d 644 (Fla. 2d DCA 1983); Shade v. State, 400 So.2d 850 (Fla. 1st DCA 1981); Brady v. State, 394 So.2d 1073 (Fla. 4th DCA 1981). The search uncovered a rifle, bank bags and money; all of which were introduced at trial. Given the relationship between the crime (armed robbery) and the goods recovered, I am not able to say that the error was harmless beyond a reasonable doubt. See Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967). Thus, I respectfully dissent.